Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 1 of 23

 

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means
Soytog

UNITED STATES DISTRICT COURT “aim

for the FE,
Southern District of Texas lng ’ 03 L629

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

IN THE MATTER OF THE
SEARCH OF 3277 COUNTY ROAD 712A,
ALVIN, TEXAS

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
See Attachment A.

Case No.

3 2aaqy- 7)

Nee Sree Ne! Steger” aera St

located in the Southern District of Texas , there is now concealed (identify the

person or describe the property to be seized).
See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
a evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
&b property designed for use, intended for use, or used in committing a crime;
(a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of

Code Section Offense Description
18 U.S.C. § 2252A et seq. Possession, Receipt & Distribution of Child Pornography

The application is based on these facts:
See attached Affidavit.

of Continued on the attached sheet.

Delayed notice of days (give exact ending date if more than 30 days:
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

) is requested under

 

 

 

 

i Mp, icant's signature

DeWayne Lewis, Special Agent
Printed name and title

   
 

Attested to by the applicant in accordance with the requirements of Fed A. Crim]P. 4.1 by
telephone (specify reliable elgftronic mearts).

ae; _2°3-2O AA

LU Judge ‘Edgnature
City and state: C é Y Andrew M. Edison

Prinied name and title

 

 
Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 2 of 23

 

 

 

Seutet ton oy
IN THE UNITED STATES DISTRICT COURT eect OF Tote
FOR THE SOUTHERN DISTRICT OF TEXAS £8 0
5 2029
df
IN THE MATTER OF THE SEARCH OF _ | Case No. C U-MS- } Arete, Clark og
3277 COUNTY ROAD 712A, Coury
ALVIN, TEXAS
AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT
I, DeWayne Lewis, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND
1. I make this affidavit in support of an application for a warrant to search 3277 County Road

712-A (aka: Tonya Lane) in Alvin, Texas, hereafter referred to as the PREMISES, including its curtilage
and associated vehicles. The residential PREMISES is more particularly described as a single-family
residence with red brick and peach trim surrounded by a black metal fence. The home is on the north side
of County Road 712A facing south. There is a detached, red-bricked garage on the west side of the home.
There is a beige Surveyor brand recreational trailer under covered parking on the east side of the home.

The black numbers 3277 are on a beige sign attached to the black gate/fence in front of the PREMISES.

 

2. I am a Special Agent (SA) with the Department of Homeland Security, Immigration and
Customs Enforcement (ICE), assigned to the Homeland Security Investigations (HSI) office in Galveston,
Texas. I have been so employed since June 2002. As part of my duties as an ICE agent, I investigate
criminal violations related to child exploitation and child pornography, including violations pertaining to
adults transferring obscene material to minors, online extortion and/or stalking, adults attempting to meet
with juveniles for sexual encounters and the illegal production, distribution, receipt, and possession of child
pornography, in violation of 18 U.S.C. §§ 875(d), 1470, 2422(b), 2423, 2251, 2252, 2252A and 2261A(2).
I have received training in the area of child pornography and child exploitation, and I have had the

opportunity to observe and review numerous examples of child pornography (as defined in 18 U.S.C. §

 

 
 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 3 of 23

2256) in all forms of media, including computer media. I have participated in the execution of numerous
search warrants and covert operations involving child exploitation and the online solicitation of minors,
many of which involved child exploitation and/or child pornography offenses. I am in routine contact with
experts in the field of computers, computer forensics, and Internet investigations. I annually attend the
Dallas Crimes Against Children Conference where | attend various investigative training. I am currently a
member of the Houston Metro Internet Crimes Against Children Task Force. This task force includes
prosecutors and members of multiple police agencies across the southeast/coastal Texas and Houston metro

regions.

3. This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

4. As aresult of the investigation described more fully below, there is probable cause to believe
that evidence of a crime, contraband, fruits of a crime, and other items illegally possessed in violation of

federal law, including 18 U.S.C. §§ 2252 and 2252A are present at the PREMISES.

5. This investigation initially involved a suspect who was distributing nude images of minors
via his Google Photos account. Google reported the customer’s suspicious activity to the National Center

for Missing and Exploited Children. That information was subsequently forwarded to HSI SA Agent

DeWayne Lewis.
TECHNICAL TERMS
6. Internet: The Internet is a global network of computers and other electronic devices that

communicate with each other. Due to the structure of the Internet, connections between devices on the
Internet often cross state and international borders, even when the devices communicating with each other

are in the same state.

 

 
 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 4 of 23

7. IP Address: The Internet Protocol address (or simply “IP address”) is a unique numeric
address used by computers on the Internet. An IP address looks like a series of four numbers, each in the
range 0-255, separated by periods (e.g., 121.56.97.178). This design is known in the industry as “IPV4”
version of internet protocol addresses. Every computer, and/or device attached to the Internet, must be
assigned an IP address so that Internet traffic sent from, and directed to, that computer may be directed
properly from its source to its destination. When the internet was in its infancy there was an assumption
that IPV4 would be sufficient to service the world’s future IP Address needs. Over time it became clear this
assumption was wrong and that the 4.3 billion IP addresses created with IPv4 would soon run out. The last
remaining IPv4 Internet addresses were allocated by ICANN (the Global custodian and governing body of
the Internet) in February 2011. The solution was to create a new version with many more addresses, which
is what the internet industry has done with Version 6 (IPv6). The IPV6 versions of IP addresses resemble
this one: 2602:30a:c00c:1¢19:39be:c529:89aa:859. This transition, which has already begun, may take up
to a decade or longer. The new version will create an almost limitless supply of IP addresses, in anticipation
that nearly all technology in the future will be connected via the internet. Version 6 will have 3.4 billion-
to-the-forth power IP addresses available for allocation. That is enough IP addresses for every single device
utilizing this Protocol, virtually into perpetuity. Most Internet service providers control a range of IP
addresses. Some computers have static—that is, long-term—lIP addresses, while other computers have

dynamic—that is, frequently changed—IP addresses.

8. Google LLC: Google is an American search engine company founded in 1998. As recently
as December, 2019, Google accounted for more than 70 percent of global search requests online. It is
headquartered in Mountain View, California. Although Google began as an online search company, it now
offers more than 50 Internet services and products, from e-mail (gmail) and online document creation to
software for mobile phones and tablet computers. In 2012, Google acquired Motorola Mobility, which put

jt in the position to sell hardware in the form of mobile phones, like the Google Pixel.
3
 

 

 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 5 of 23

9. Google offers several online services, including Google Photos, which is a photo sharing
and storage service developed by Google. Google Photos gives users free, unlimited storage for photos and
videos. Google Photos recognizes faces, grouping similar ones together and geographic landmarks.
Different forms of machine learning in the Photos service allows the recognition of photo contents, can
automatically generate separate albums, animate similar photos into quick video clips and improve the
quality of some photos and videos. In May 2017, Google announced several updates to Google Photos,
including reminders for and suggested sharing of photos, shared photo libraries between two users, and
physical albums, with Photos automatically suggesting collections based on face, location, trip, or other
distinctions. Google Photos acts as a backup when photos are sent, or “shared.” This is a common backup
tool when a customer’s photos are shared between social media, applications or other platforms. According

to Wikipedia and other sources, Google Photos reached its one billion users mark in the summer of 2019.

10. Apple, Touch ID and Face ID: I know from my training and experience, as well as from
information found in publicly available materials including those published by Apple, that some models of
Apple devices, such as iPhones and iPads, offer their users the ability to unlock the device via the use of a
fingerprint or thumbprint (collectively, “fingerprint”) in lieu of a numeric, or alphanumeric, passcode or
password. This feature is called Touch ID. More recently, iPhones and iPads offer the same unlock feature

via facial recognition referred to as Face ID.

11, _Ifauser enables Touch ID ona given Apple device, he or she can register up to 5 fingerprints
that can be used to unlock that device. The user can then use any of the registered fingerprints to unlock
the device by pressing the relevant finger(s) to the device’s Touch ID sensor, which is found in the round
button (often referred to as the “home” button) located at the bottom center on the front of the device. In
my training and experience, users of Apple devices that offer Touch ID and Face ID often enable it because

it is considered to be a more convenient way to unlock the device than by entering the passcode, as well as

4
 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 6 of 23

amore secure way to protect the device’s contents. This is particularly true when the user of the device is

engaged in criminal activities and thus has a heightened concer about securing the contents of the device.

12. ‘In some circumstances, a fingerprint cannot be used to unlock a device that has Touch ID
enabled, and a passcode or password must be used instead. These circumstances include: (1) when more
than 48 hours has passed since the last time the device was unlocked and (2) when the device has not been
unlocked via Touch ID in 8 hours and the passcode or password has not been entered in the last 6 days.
Thus, in the event law enforcement encounters a locked Apple device, the opportunity to unlock the device
via Touch ID exists only for a short time. Touch ID also will not work to unlock the device if (1) the device
has been turned off or restarted; (2) the device has received a remote lock command; or (3) five

unsuccessful attempts to unlock the device via Touch ID are made.

13.‘ In my training and experience, the person who is in possession of a device, or has the device
among his or her belongings at the time the device is found, is likely a user of the device. However, in my
training and experience, that person may not be the only user of the device whose fingerprints are among
those that will unlock the device via Touch ID, and it is also possible that the person in whose possession
the device is found is not actually a user of that device at all. Furthermore, in my training and experience,
I know that in some cases it may not be possible to know with certainty who is the user of a given device,
such as if the device is found in a common area of a premises without any identifying information on the
exterior of the device. Thus, it will likely be necessary for law enforcement to have the ability to require
any occupant of the PREMISES to press their finger(s) against the Touch ID sensor of the locked Apple
device(s) found during the search of the PREMISES in order to attempt to identify the device’s user(s) and

unlock the device(s) via Touch ID, or, if their Apple device is a more recent iteration, Face ID.

14. | The Android version of “Touch ID” for Sarmsung’s smartphones was labelled as “Ultrasonic

Fingerprint” beginning in February/March of 2019. With the introduction of Samsung’s Galaxy S-10, a
5

 

 
 

 

 

 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 7 of 23

user could tap the screen with their designated fingerprint and launch, or open, the smartphone’s operating

systems. Samsung’s sensor was fused into their new screen technology, for “vault-like” security, to

recognize the finger’s unique characteristics and open the operating system.

b)

STATUTORY AUTHORITY

15. This investigation concerns alleged violations of:

Title 18, United States Code, Section 2252A which states: (a) Any person who —

(2) knowingly receives or distributes - (A) any child pornography using any means or facility of
interstate or foreign commerce or that has been mailed, or has been shipped or transported in or
affecting interstate or foreign commerce by any means, including by computer; or (B) any material
that contains child pornography that has been mailed, or using any means or facility of interstate or
foreign commerce shipped or transported in or affecting interstate or foreign commerce by any
means, including by computer;

(5) (B) knowingly possesses, or knowingly accesses with intent to view, any book, magazine,
periodical, film, videotape, computer disk, or any other material that contains an image of child
pomography that has been mailed, or shipped or transported using any means or facility of interstate
or foreign commerce or in or affecting interstate or foreign commerce by any means, including by
computer, or that was produced using materials that have been mailed, or shipped or transported in
or affecting interstate or foreign commerce by any means, including by computer

Title 18, United States Code, Section 2256(8) defines "child pornography" as any visual depiction,
including any photograph, film, video, picture, or computer or computer-generated image or
picture, whether made or produced by electronic, mechanical, or other means, of sexually explicit
conduct, where - (A) the production of such visual depiction involves the use of a minor engaging
in sexually explicit conduct; (B) such visual depiction is a digital image, computer image, or
computer-generated image that is, or is indistinguishable from, that of a minor engaging in sexually
explicit conduct; or (C) such visual depiction has been created, adapted, or modified to appear that

6

 
 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 8 of 23

an identifiable minor is engaging in sexually explicit conduct.

c) Title 18, United States Code, Section 2256(2)(A) defines “sexually explicit conduct" as actual or
simulated - (i) sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal,
whether between persons of the same or opposite sex; (ii) bestiality; (ii) masturbation; (iv) sadistic
or masochistic abuse; or (v) lascivious exhibition of the anus, genitals or pubic area of any person; —

d) Title 18, United States Code, Section 2260A, which states: whoever, being required by Federal or
other law to register as a sex offender, commits a felony offense involving a minor under section
1201, 1466A, 1470, 1591, 2241, 2242, 2243, 2244, 2245, 2251, 2251A, 2260, 2421, 2422, 2423,
or 2425, shall be sentenced to a term of imprisonment of 10 years in addition to the imprisonment
imposed for the offense under that provision. The sentence imposed under this section shall be

consecutive to any sentence imposed for the offense under that provision.
PROBABLE CAUSE

16. The Houston Metro Internet Crimes Against Children (ICAC) Task Force received
information about suspicious activity from an internet service provider named Google, Inc. Google reported
on August 16, 2019, to the National Center for Missing and Exploited Children (NCMEC), that a customer
was using their Google Photos infrastructure to store nude images of minor females via their internet
connection. Google viewed five files, some of which were duplicates, and provided those images to
NCMEC. The report was forwarded to the Department of Homeland Security, Immigration and Customs
Enforcement, Homeland Security Investigation (HSI) Resident Agent in Charge office in Galveston, Texas.
HSI Special Agent (SA) DeWayne Lewis received and reviewed the suspicious files and report. The

Google account information included the following, in part:

Name: Dana Lopez

Mobile Phone: +13462898184 (Verified 01-19-2019 21:30:23 UTC)
Email Address: danalopez409@gmail.com (Verified)

Email Address: Tlopez86@yahoo.com

 

 
 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 9 of 23

Filename IP Address Upload Date/Time
1564998998631 jpg 2607 :f990:b32:135e:5c28:2d03:bad:bb38 08-14-2019 11:47:39 UTC
_kudv12393_amours.injpg 2607 :fo90:5c86:3b3e:58a:6a69:4528:2938 08-08-2019 05:22:54 UTC

received_1221130894730669.jpeg 2607:fb90:5c85:7761 :fc01:2ac4:bc9e:1e0e 07-03-2019 09:30:32 UTC

The IP addresses noted by Google were owned/maintained by T-Mobile.

17. SA Lewis reviewed the suspicious images, which met the federal definition of child
pornography, that Google had viewed and reported to NCMEC. Their descriptions were included below,
in part:

_kudv12393_amours.in.jpg was a color image that depicted a Caucasian minor female,

approximately 9-11 years old, who was positioned on her knees on a couch with her buttocks

pointed toward the photographer as she was bent over to expose her anus and vagina for the
camera’s view.

1564998998631 jpg was a color image that depicted a Caucasian minor female, approximately 9-
11 years old positioned with her buttocks pointed toward the photographer while she was bent over
to expose her anus and vagina for the camera’s view.

Received_1221130894730669.jpeg was a color image that depicted a Caucasian minor female,
approximately 6-8 years old, wearing pink fingernail polish using her fingers to spread and expose
a close-up view of her vagina for the camera’s view.

18. Houston Police Department Officer Wendy Corrales, a fellow-member of the Houston
Metro ICAC Task Force, had a subpoena issued to T-Mobile on October 17, 2019, for customer information
related to the IP addresses from which the child pornography images were uploaded to Google Photos. T-

Mobile responded on/about November 1, 2019, with the following information, in part:

Subscriber Name DAVID LOPEZ

Subscriber Address 3277 COUNTY ROAD 712A ALVIN TX 77511-8794

19. SA Lewis’ initial investigation revealed that “Dana Lopez” was an alias used by a registered
sex offender named David Lopez, Jr. and Mr. Lopez had several other NCMEC reports connected with

other social media accounts that he operated. Special Agent Lewis contacted the Sex Offender Compliance

 

 
 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 10 of 23

Deputy at the Brazoria County Sheriff's Office and confirmed that David Lopez, Jr. lived at the

PREMISES. Lopez, Jr.’s most recent compliance check was on January 9, 2020.

CHARACTERISTICS COMMON TO INDIVIDUALS WITH A SEXUAL INTERST IN
CHILDREN

20, Based upon my own knowledge, experience, and training in child exploitation and child
pornography investigations, and the training and experience of other law enforcement officers with whom
I have had discussions, there are certain characteristics common to individuals involved in the sexual
exploitation of children which includes the production, distribution, receipt, possession and collection of
child pornography:

21. Individuals with a sexual interest in children receive sexual gratification, stimulation, and
satisfaction from contact with children, or from fantasies they may have viewing children engaged in sexual
activity or in sexually suggestive poses, such as in person, in photographs, or other visual media, or from
literature describing such activity.

22. Individuals with a sexual interest in children collect sexually explicit or suggestive
materials, in a variety of media, including photographs, magazines, motion pictures, videotapes, books,
slides and/or drawings or other visual media. Individuals with a sexual interest in children oftentimes use
these materials for their own sexual arousal and gratification. Further, they may use these materials to
lower, or “groom,” the inhibitions of children they are attempting to seduce, to arouse the selected child
partner, or to demonstrate the desired sexual acts.

23. Individuals with a sexual interest in children almost always possess and maintain their “hard
copies” of child pornographic material, that is, their pictures, films, video tapes, magazines, negatives,
photographs, correspondence, mailing lists, books, tape recordings, etc., in the privacy and security of their

| home, email account or in “virtual” storage, like in the iCloud or Facebook.com. Individuals with a sexual

interest in children typically retain pictures, films, photographs, negatives, magazines, correspondence,

9

 

 
 

 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 11 of 23

books, tape recordings, mailing lists, child erotica, and videotapes for many years.

24. “Child erotica,” as used in this Affidavit, is defined as materials or items that are sexually
arousing to certain individuals but which are not in and of themselves obscene or do not necessarily depict
minors in sexually explicit poses or positions. Such material may include non-sexually explicit photographs
(such as minors depicted in undergarments in department store catalogs or advertising circulars), drawings,
or sketches, written descriptions/stories, or journals.

25. Likewise, Individuals with a sexual interest in children often maintain their collections that
are in a digital or electronic format in a safe, secure and private environment, such as a computer and
surrounding area or “virtual” storage. These collections are often maintained for several years and are kept
close by, or remotely accessible, usually at, or via, the collector’s residence, to enable the collector to view
his collection, which is highly valued.

26. Individuals with a sexual interest in children also may correspond with and/or meet others
to share information and materials; rarely destroy correspondence from other child pornography
distributors/collectors; conceal such correspondence as they do their sexually explicit material; and often
maintain lists of names, addresses, and telephone numbers of individuals with whom they have been in
contact and who share the same interests in sex with'children or child pornography.

27. Individuals with a sexual interest in children prefer not to be without their child
pomography, or prohibited from its’ access, for any prolonged time period. This behavior has been
documented by law enforcement officers involved in the investigation of child pornography throughout the
world.

28. Individuals with a sexual interest in children often have had, or continue to maintain,
multiple email and social media accounts. It is common for such individuals to control multiple email
addresses in their attempts to remain anonymous or thwart law enforcement’s efforts to investigate their

illicit activity. Some individuals will create an account to imply that they are of a different age or sex

10

 

 
 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 12 of 23

depending on what their online intentions are, or to pose as a person a potential victim already knows.
Some individuals with a sexual interest in children will open multiple accounts, whether they be for email,
social media or remote storage, with common denominators that can be identified by the host company that
operates that medium. For example, a person with a sexual interest in children may create and maintain
several different email accounts, but use the same email address as a “recovery” or “verifier” email account.
Those individuals will use the same technique for new social media, email or virtual storage accounts when
their original ones are compromised or shut down.

29, Individuals with a sexual interest in children often maintain contact information from their
trusted sources or like-minded individuals. They also block, cancel or “unfriend,” contacts that they
perceive pose a threat to their illegal activity or have not maintained good standing. For example, another
individual with a sexual interest in children, but preferred children of a different age range or ethnicity,
might be blocked by the other. They may also block a person who threatens to contact a parent or the police
about their online activity. Likewise, a victim of coercion, enticement and/or sexual exploitation may block
a suspect who is attempting to further victimize them.

30. Based upon my training, knowledge and experience in investigations related to child
exploitation and my conversations with other law enforcement officers who have engaged in numerous
investigations involving child pornography and exploitation, 1 am aware that individuals who access paid
subscription or free sites offering images and/or videos depicting child pornography do so for the purpose
of downloading or saving these images to their hard drive or other storage media so that the images and
videos can be added to their collection. I know that individuals involved in the distribution of child
pornography also continue to obtain images of child pornography found elsewhere on the Internet such as
newsgroups and websites, and via paid subscriptions, as well as their own “trophy photos” of sexual
conquests involving the exploitation of children.

31. Additionally, based upon my training, knowledge and experience in investigations related

11

 

 
 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 13 of 23

to child exploitation and child pornography cases, I am aware that individuals who have a sexual interest
in children will oftentimes have a collection of child pornography and will ask children to take and send
naked images of the themselves that would constitute child pornography as well as child erotica.

32. Furthermore, based upon my training, knowledge and experience in investigations related
to child exploitation and child pornography cases, I am aware that individuals who have a sexual interest
in children will oftentimes utilize social media such as Yahoo! Messenger, KIK Messenger and Craigslist
and other online services to meet and communicate with minors. Individuals with a sexual interest in
children know that social media allows for seemingly anonymous communication which they can then use

to groom the minors and set up meetings in order to sexually exploit them.

COMPUTERS AND CHILD PORNOGRAPHY

33. Based upon my knowledge, training, and experience in child exploitation and child
pornography investigations, and the experience and training of other law enforcement officers with whom
I have had discussions, computers and computer technology (including advances in smartphones, tablets
and internet connectivity) have revolutionized the way in which children are exploited and how child
pornography is produced, distributed, and utilized. Advancements in cellular telephone technology and
mobile applications have furthered those revolutionary methods of exploitation.

34. Cellular telephones are routinely connected to computers to re-charge the batteries and
synchronize the mobile telephone with their matching computer programs, or “applications,” on the
computer. Cellular telephones are connected to the user’s computer to transfer, save or back-up files or to
download files, programs or “applications” via the internet, as one would do for music or ring tones. Users
connect their cellular telephones to their computer to save, or back-up, their content or upload those files
via the internet to a virtual storage medium like the iCloud or Facebook, which allow users to access that
content from any device with internet access, including their mobile devices (cellular phones or tablets) or

12

 

 
 

Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 14 of 23

another computer. Users can also download programs to their computers that mimic, or operate as if they
are using, applications on their cellular telephone. Some of those examples include “iPadian,” “Andy,” and
“BlueStacks.” People with a sexual interest in children have embraced these technologies in their efforts
to exploit children, conceal their true identities, misdirect investigators, hide evidence and communicate
with others with the same interests.

35. Technologies for portable cellular telephones, their batteries, internet connectivity and
quick-charge devices have also greatly advanced. Today’s vehicles often advertise built-in options for
internet connectivity. In early 2013, General Motors announced it would partner with AT&T to outfit most
of its 2014 models with high-speed data connectivity, with those same options available from Chrysler,
Audi and Ford. These portable devices are commonly stored and used in vehicles and derive their power
from being plugged in to cigarette lighters or auxiliary power outlets. Other portable navigation devices,
like the Garmin or TomTom, provide turn-by-turn directions to previously unknown locations when the
user inputs the desired address or destination and are commonly kept or stored in the user’s vehicle. Many
modern vehicles are equipped with satellite navigation from the factory. Modern computer technology in
today’s vehicles can navigate you to your destination, synchronize your cellular telephone to the on-board
monitor for hands-free use and adjust radio and environmental controls by responding to voice-activated
commands. The suspects’ vehicles have increasingly become mobile storage places for evidence like the
satellite navigation devices, laptops or storage media concealed from other household members. They also
can hold other evidence linked to their travel for contact with like-minded adults and sexually exploited
minors; like gasoline, toll booth and parking receipts or traffic tickets.

36. Prior to the advent of computers and the internet, child pornography was produced using
cameras and film, resulting in either still photographs or movies. The photographs required darkroom
facilities and a significant amount of skill in order to develop and reproduce the images. As a result, there

were definable costs involved with the production of images. To distribute these images on any scale also

13

 
Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 15 of 23

required significant resources. The distribution of these wares was accomplished through a combination of
personal contacts, mailings, and telephone calls, and compensation for these wares would follow the same
paths. More recently, through the use of computer technology and the Internet, producers, callectors and
distributors of child pornography can instantly and remotely upload images into virtual storage, like in the
iCloud, Dropbox or Facebook, allowing them to operate almost anonymously.

37. In addition, based upon my own knowledge, training, and experience in child exploitation
and child pornography investigations, and the experience and training of other law enforcement officers
with whom I have had discussions, the development of computers (including cellular telephones) and wi-
fi technology has also revolutionized the way in which those who seek child pornography are able to obtain
this information. Computers, and the modern “smartphone,” allow simplified, often anonymous
communication with persons far-removed from the solicitor. They can communicate with others with
similar interests or where laws against sex with children are more lax or less enforced. They can also
communicate directly with minor victims in a safe environment believing that their communications are
anonymous. Computers also serve four basic functions in connection with child pornography: production,
communication, distribution, and storage. More specifically, the development and advancement of
computers and internet technology has changed the methods used by those who seek to sexually exploit
children and obtain access to child pornography in these ways.

38. Producers of child pornography can now produce both still and moving images directly from
a common video or digital camera, including cameras contained in the latest smartphones, A digital camera
can be attached, using a device such as a cable, or digital images are often uploaded from the camera’s
memory card, directly to the computer. Images can then be stored, manipulated, transferred, or printed
directly from the computer. Images can be edited in ways similar to how a photograph may be altered.
Images can be lightened, darkened, cropped, or otherwise manipulated. The producers of child pornography

can also use a device known as a scanner to transfer photographs into a computer-readable format. As a

14

 

 

 
Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 16 of 23

result of this technology, it is relatively inexpensive and technically easy to produce, store, and distribute
child pornography. In addition, there is an added benefit to the pornographer in that this method of
production does not leave as large a trail for law enforcement to follow.

39. The Internet allows any computer to connect to another computer. By connecting to a host
computer, electronic contact can be made to literally millions of computers around the world. A host
computer is one that is attached to a network and serves many users. Host computers are sometimes
operated by commercial ISPs, such as Comcast, AT&T and America Online (“AOL”), which allow
subscribers to dial a local number or otherwise directly connect to a network, which is, in turn, connected
to the host systems. Host computers, including ISPs, allow e-mail service between subscribers and
sometimes between their own subscribers and those of other networks. In addition, these service providers
act as a gateway for their subscribers to the Internet or the World Wide Web.

40. The Internet allows users, while still maintaining anonymity, to easily locate (i) other
individuals with similar interests in sex with children or child pornography; and (ii) websites that offer
images of child pornography. Like-minded individuals with a sexual interest in children and victims of
child exploitation, as well as witnesses to online exploitation, can be identified through a person’s
“contacts” lists, which may be termed in the form of “friends,” “contacts,” or “followers.” Those who seek
to obtain images or videos of child pornography can use standard Internet connections, such as those
provided by businesses, universities, and government agencies, to communicate with each other and to
distribute or receive child pornography. These communication links allow contacts around the world as
easily as calling next door. Additionally, these communications can be quick, relatively secure, and as
anonymous as desired. All of these advantages, which promote anonymity for both the distributor and
recipient, are well known and are the foundation of transactions involving those who wish to gain access
to child pornography over the Internet. Sometimes, the only way to identify both parties and verify the

transportation of child pornography over the Internet is to examine the recipient’s computer, including the

15

 
Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 17 of 23

Internet history and cache to look for “footprints” or “relics” of the websites and images accessed by the
recipient.

41. The computer’s capability to store images in digital form makes it an ideal repository for
child pornography. A single compact disk can store thousands of images and pages of text. The size of the
electronic storage media (commonly referred to as a hard drive) used in home computers has grown
tremendously within the last several years. Hard drives with the capacity of 500 gigabytes and larger are
not uncommon. These drives can store thousands of images at very high resolution. Magnetic storage
located in host computers adds another dimension to the equation. It is possible to use a video camera to
capture an image, process that image in a computer with a video capture board, and save that image to
storage in another country. Once this is done, there is no readily apparent evidence at the “scene of the
crime.” Only with careful laboratory examination of electronic storage devices is it possible to recreate the
evidence trail.

42. Computer files or remnants of such files can be recovered months or even years after they
have been downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic files downloaded
to a hard drive can be stored for years at little to no cost. Even when such files have been deleted, they can
be recovered months or years later using readily available forensic toals. When a person “deletes” a file on
a computer, the data contained in the file does not actually disappear; rather, that data remains on the hard
drive until it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside
in free space or slack space — that is - in space on the hard drive that is not allocated to an active file or that
is unused after a file has been allocated to a set block of storage space — for long periods of time before
they are overwritten. In addition, a computer’s operating system may also keep a record of deleted data in
a “swap” or “recovery” file. Similarly, files that have been viewed via the Internet are automatically
downloaded into a temporary Internet directory or cache. The browser typically maintains a fixed amount

of hard drive space devoted to these files, and the files are only overwritten as they are replaced with more

16

 

 
Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 18 of 23

recently viewed Internet pages. Thus, the ability to retrieve residue of an electronic file from a hard drive
depends less on when the file was downloaded or viewed than on a particular user’s operating system,
storage capacity, and computer habits.
CONCLUSION

43. | Based upon my own knowledge, experience and training related to child pornography and
child exploitation investigations, I am aware that individuals who have a sexual interest in children who
possess, receive, distribute and produce child pornography are often child pornography collectors. They
often collect, or hoard, their images for the purposes of trading with others as a method of adding to their
own vast collections. Furthermore, I know that individuals with a sexual interest in children and who are
involved in the collection, distribution and production of child pornography also continue to obtain images
of child pornography found elsewhere on the Internet, such as in newsgroups and other websites, including
via paid-subscription sites. Sometimes those “payments” are in the form of new, or bartered, images

depicting the sexual exploitation of a child.

44. Finally, based upon the conduct of individuals who have a sexua! interest in children, who
possess and collect child pornography, and who hoard, receive, distribute and produce child pornography,
namely, that they tend to maintain their collections for long periods of time, even over the course of years,
there is probable cause to believe that evidence of the offenses of Possession, Receipt and Distribution of
Child Pornography is currently located at the PREMISES. IJ believe the suspect has demonstrated these
offender characteristics based on his distribution of images depicting child pornography into his Google
Photos account and his use of alias names and account identifiers to remain anonymous and/or hinder

attempts to investigate his online activity.

45. Based on the above information, there is probable cause to believe that evidence of

violations of Title 18 U.S.C. §§ 2252A, which, among other things, makes it a federal crime for any person

17

 

 
Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 19 of 23

to possess, receive or distribute child pornography have been violated, and that any such property is

evidence of a crime, fruits of a crime, contraband and other items illegally possessed and is located at the
PREMISES.

Respectfully submitted,

 

DeWayne Levis iJ }
Special Agen
DHS/ICE/Homeland Security Investigations

Subscribed and sworn to before me on February “3 , 2020 and I find probable cause.

LEK

The Honorable Andrew M. Edison
UNITED STATES MAGISTRATE JUDGE

18

 

 
Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 20 of 23

ATTACHMENT A

Property to be searched

The property and vehicles at the premises to be searched are at 3277 County Road 712A in Alvin, Texas. It
includes a red-bricked house with detached garage and beige recreational trailer. The numbers 3277 are affixed

to the black fence that surrounds the PREMISES.

 
Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 21 of 23

ATTACHMENT B

Property to be seized

1, All records relating to violations of 18 U.S.C. §§ 1470, 2422, 2251 and 2252A, and those

_ pecan ar

 

violations involving a suspect using Google Photos:

a. Records and information relating to Google, danalopez409@gmail.com, Tlopez86@yahoo.com and

any other associated email addresses;
b. Records and information relating to the identity or location of the suspect(s);

c. Records and log information relating to communications with minors or other adults with sexual

interest in minors;
d. Records and information relating to wiping, deleting or evidence-destroying software;

e. Records and information relating to the online solicitation of minors and the possession, receipt,

distribution or production of child pornography.

2. Computers or storage media used as a means to commit the violations described above, including
desktop computers, laptop computers, smartphones, tablets, hard drives, thumb drives, compact discs, storage

discs, memory sticks or any other items with electronic or digital storage capacity.

3. For any computer, smartphone or storage medium whose seizure is otherwise authorized by this warrant,
and any computer or storage medium that contains or in which is stored records or information that is

otherwise called for by this warrant (hereinafter, “COMPUTER”):

a. evidence of who used, owned, or controlled the COMPUTER at the time the things described in this

warrant were created, edited, or deleted, such as logs, registry entries, configuration files, saved

 
Case 3:20-mj-00007 Document1 Filed on 02/03/20 in TXSD Page 22 of 23

usernames and passwords, documents, browsing history, user profiles, email, email contacts, “chat,”

instant messaging logs, photographs, and correspondence;

evidence of software that would allow others to control the COMPUTER, such as viruses, Trojan
horses, and other forms of malicious software, as well as evidence of the presence or absence of

security software designed to detect malicious software;
evidence of the lack of such malicious software;

evidence indicating how and when the computer was accessed or used to determine the
chronological context of computer access, use, and events relating to crime under investigation and

to the computer user;
evidence indicating the computer user’s state of mind as it relates to the crime under investigation;

evidence of the attachment to the COMPUTER of other storage devices or similar containers for

electronic evidence;

evidence of counter-forensic programs (and associated data) that are designed to eliminate data from

the COMPUTER;
evidence of the times the COMPUTER was used;

passwords, encryption keys, and other access devices that may be necessary to access the

COMPUTER;

documentation and manuals that may be necessary to access the COMPUTER or to conduct a

forensic examination of the COMPUTER;

records of or information about Internet Protocol addresses used by the COMPUTER;

 

 
Case 3:20-mj-00007 Document 1 Filed on 02/03/20 in TXSD Page 23 of 23

l. records of or information about the COMPUTER’s Internet activity, including firewall logs, caches,
browser history and cookies, “bookmarked” or “favorite” web pages, search terms that the user

entered into any Internet search engine, and records of user-typed web addresses;
m. contextual information necessary to understand the evidence described in this attachment.

n. Any and all cameras, film, videotapes or other photographic equipment (including, but not limited to

clothing, costumes and/or props).

4. Routers, modems, and network equipment used to connect computers to the Internet.

As used above, the terms “records” and “information” includes all forms of creation or storage,
including any form of computer or electronic storage (such as hard disks or other media that can store data);
any handmade form (such as writing); any mechanical form (such as printing or typing); and any photographic

form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, or photocopies).

The term “computer” includes all types of electronic, magnetic, optical, electrochemical, or other high
speed data processing devices performing logical, arithmetic, or storage functions, including desktop

computers, notebook computers, mobile phones, tablets, server computers, and network hardware.

The term “storage medium” includes any physical object upon which computer data can be recorded.
Examples include sim cards, hard disks, RAM, floppy disks, flash memory or “thumb drives,” CD/DVD-

ROMs, and other magnetic or optical media.

 

 
